Exhibit 10.1 November 20, 2009 Arrow Energy International Pte Ltd International Operations HQ 152 Beach Road, #19-05 The Gateway East Singapore (189721) Fax: +65-6294-6904 Attention:Nick Davies, Chief Executive Officer Arrow Energy International Pte Ltd Suite 15D Sunbetter Golden Diamond Jia 52 South Road of East 3rd Chaoyang District, Beijing, 100022 People's Republic of China Attention: Dave Mathew, Executive Director Re: Second Extension of Farm-In Deadline under the Farmout Agreement dated March 13, 2009 between Arrow Energy International Pte Ltd and Far East Energy (Bermuda), Ltd., as Amended Gentlemen: As previously discussed, it is apparent to both parties that there is a need to extend the Farm-In Deadline again in the subject agreement.To document this agreed extension, in accordance with Sections 1.23, 13.3 and 13.6 of the Farmout Agreement, the reference to "November 20, 2009" in Section 1.23 is hereby changed with "December 18, 2009".Except as specifically stated herein, the Farmout Agreement will continue to be in full force and effect, and all other terms and conditions of the Farmout Agreement will continue to apply. By signing below, the undersigned acknowledge and agree that this amendment will be effective as of November 20, 2009. Yours truly, FAR EAST ENERGY (BERMUDA), LTD. /s/Michael R. McElwrath Name:Michael R. McElwrath Title:Chairman ACKNOWLEDGED AND AGREED: ARROW ENERGY INTERNATIONAL PTE LTD /s/Nick Davies Name:Nick Davies Title:Chief Executive Officer
